Citation Nr: 1447144	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic bilateral foot disorders, diagnosed as bunions and hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1989 to November 1989; on active duty from November 1990 to July 1991; on ACDUTRA from August 1994 to February 1995; and on active duty from October 2004 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Board determined that new and material evidence had been submitted, and the service connection claim for bilateral foot disorders was reopened.  However, it was also determined that service connection was not warranted for bilateral bunions and hallux valgus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Partial Vacatur and Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board's 2011 decision relied on an incorrect standard when addressing the etiology of the Veteran's foot disorder.  Moreover, the Board decision provided an inadequate statement of the reasons and bases and did not provide adequate analysis for the denial.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In order to comply with the legal duty to assist the Veteran, the Board finds that it must remand the claim for service connection for additional development action.  

In order to establish service connection for a disability, the evidence must show that it resulted from a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2013).

Review of the record shows no foot problems during the Veteran's first three periods of service.  However, in June 2002, when he was not on active duty and prior to his entrance into a fourth period of service in October 2004, he was diagnosed with bunions.  VA examination and X-ray of the feet in June 2003 corroborated the clinical findings from June 2002.  It was also noted that hallux valgus was bilateral but worse on the left.  

Service treatment records (STRs) from the period of service in 2004 and 2005 show that the Veteran was seen for bilateral foot complaints.  An assessment of bilateral hallux abducto valgus was made in 2004, and the Veteran was given pads.  In 2005, he was noted to have bilateral bunions.  He said that he had had this condition for two years, but there had been an exacerbation after deployment.  

Subsequently dated treatment records reflect continued treatment for bilateral foot disorders, to include bilateral foot degenerative joint disease (DJD).  For example, see VA examination in July 2007.  

The Board finds that further development of this case is warranted, to consist of a supplemental medical opinion on the etiology of bilateral foot disorders.  As the evidence shows that the Veteran was treated for foot disorders before, during, and after his fourth period of service, an opinion as to the etiology of current foot disorders is necessary, to include whether any preexisting foot disorder(s) was aggravated beyond its normal progression during active military service.  
See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination.  The purpose of the examination is to determine the nature and etiology of any currently present right and left foot disorders.  A complete history should be obtained from the Veteran, especially as to manifestations of any foot disorder prior to, during and since separation from the October 2004 to July 2005 period of active duty.  The examination report should include a detailed account of all right and left foot disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.  

The examiner should provide the following information: 

(i) The exact diagnosis(es) of any right and left foot disability(ies) found to be present on clinical evaluation; 

(ii) Whether it is at least as likely as not (a 50 percent probability or more) that any foot disorder that preexisted the Veteran's service from October 2004 to July 2005 increased in severity therein (each disorder must be considered separately); 

(iii) If the examiner concludes that a preexisting foot disorder increased in severity during the Veteran's service from October 2004 to July 2005, he/she should provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the increase in severity during this period of service was due to the natural progress of the disease (each disorder must be considered separately); 

(iv) Whether it is as least as likely as not (a 50 percent probability or more) that any current bilateral foot disability is otherwise related to any event or incident in the Veteran's last period of active service from October 2004 to July 2005.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Note: The Veteran is advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require deciding this claim based on the existing evidence.  38 C.F.R. § 3.655 (2013).  

2.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

